t c memo united_states tax_court thwaites terrace house owners corp petitioner v commissioner of internal revenue respondent docket no filed date terrence j dwyer for petitioner andrew j mandell for respondent amici curiae briefs were filed by mark a levy and mayer greenberg for stewart tenants corp and joel e miller for the national association of housing cooperatives the council of new york cooperatives and the federation of new york housing cooperatives memorandum opinion colvin judge respondent determined deficiencies in petitioner's federal_income_tax of dollar_figure for and dollar_figure for the issues for decision are whether petitioner a housing cooperative under sec_216 is subject_to subchapter_t sections aspetitioner contends or is a membership_organization under sec_277 as respondent contends we hold that petitioner is subject_to subchapter_t and is not subject_to sec_277 whether interest_income earned by petitioner is patronage sourced income under sec_1388 we hold that it is not section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure the facts have been fully stipulated and are so found the relevant facts are summarized below background a petitioner petitioner's principal_place_of_business was in new york city when it filed the petition in this case petitioner was formed on date under new york business corporation law petitioner uses the accrual_method of accounting petitioner is a cooperative_housing_corporation under sec_216 and is not tax-exempt under sec_501 petitioner's certificate of incorporation was filed on date and was amended on date petitioner's certificate of incorporation states in part that it was formed to provide homes for its stockholders by leasing apartments to them under proprietary leases that entitle them to live in the building petitioner's certificate of incorporation authorizes petitioner to issue big_number shares of one class of common_stock at a par_value of dollar_figure each petitioner may make distributions to its shareholders only from its earnings_and_profits unless petitioner is completely or partially liquidated petitioner's bylaws did not authorize it to pay patronage_dividends to its members in the years at issue petitioner's bylaws have no provisions relating to whether petitioner may distribute net_earnings to its tenant-shareholders petitioner has no rules or regulations requiring it to distribute patronage_dividends to its tenant-shareholders petitioner could use net_earnings to reduce maintenance petitioner has never paid or allocated net margins the excess of its operating revenues over its cost of operations to its patrons as patronage_dividends the record does not show if petitioner has ever had net margins petitioner's bylaws require petitioner to hold an annual meeting of the shareholders to elect directors and to conduct other business the bylaws also provide for special meetings of the shareholders petitioner must give written notice of all shareholders' meetings to each shareholder under the bylaws each shareholder has one vote at each shareholder's meeting for each share of stock in his or her name the bylaws permit proxy voting at shareholder's meetings petitioner's bylaws require petitioner to have at least but not more than directors the majority of whom must live in petitioner's building the board_of directors manages petitioner oversees its operations oversees the management company and holds meetings not less than once every weeks to discuss problems referred to the board directors serve without pay unless pay is approved by shareholders owning two-thirds of the outstanding shares petitioner generally maintains the building and its grounds fixtures elevators lighting and heating and other common areas by hiring a superintendent and janitors petitioner's management agent collects rents from petitioner's shareholders keeps petitioner's books pays petitioner's expenses prepares petitioner's annual operating budget to be approved by petitioner's directors and hires and supervises petitioner's employees petitioner provides laundry facilities for its tenant-shareholders petitioner is not required to rebate to its members the excess of its charges collected from them over its operating costs and its members have no right to receive those distributions b petitioner's proprietary lease petitioner's tenant-shareholders because of their ownership of stock in the corporation may have proprietary lease sec_2 which entitle them to live in an apartment of petitioner each shareholder must sign a proprietary lease with petitioner the proprietary lease used by petitioner during the years in issue referred to tenants as lessees it required each lessee to pay rent called maintenance in equal monthly installments a lessee could occupy only the apartment he or she leased monthly rent equaled the lessee's pro_rata share of the estimated amount in cash which the directors determine to be necessary to operate maintain and improve the property and to create a reserve for contingencies repairs and replacements the lease provided that petitioner's board_of directors from time to time in its judgment shall determine the annual obligation of each lessee the lease authorizes the board_of a proprietary lease allows a shareholder in a cooperative to possess an apartment in the cooperative black's law dictionary 6th ed directors to modify its prior determination and increase or diminish the amount previously determined as cash requirements of petitioner petitioner charges a maintenance fee to its tenant- shareholders that varies according to the number of shares each shareholder owns petitioner collects monthly apartment maintenance payments from each tenant and a monthly parking space rental fee from some of the tenants c petitioner's income from savings and other accounts petitioner earned interest_income of dollar_figure in and dollar_figure in from various savings and money market accounts and certificates of deposit with terms ranging from months to years the parties stipulated that petitioner was not required_by_law to have savings or money market accounts or certificates of deposit d characterization of petitioner's income petitioner's books_and_records did not distinguish between patronage and nonpatronage sourced income petitioner did not prepare records for and characterizing its current earnings liabilities and net operating losses as patronage or nonpatronage sourced petitioner did not pay patronage_dividends in the years at issue the parties stipulated that because petitioner did not pay patronage_dividends petitioner was not required to and did not file information returns under sec_6044 petitioner issued no forms 1099-patr taxable_distributions received from cooperatives to its tenant-shareholders for the years at issue petitioner serves its members at less than cost and realized a loss from its activities in and it did not pay tax on its investment_income respondent determined that petitioner's interest_income of dollar_figure in and dollar_figure in was taxable as nonmembership income by reason of sec_277 discussion a background the issue for decision is whether petitioner a sec_216 cooperative_housing_corporation is a cooperative under subchapter_t sections as petitioner contends or sec_1381 provides in part sec_1381 in general --this part shall apply to-- any organization exempt from tax under sec_521 relating to exemption of farmers'_cooperatives from tax and any corporation operating_on_a_cooperative_basis other than an organization-- a which is exempt from tax under this chapter b which is subject_to the provisions of-- i part ii of subchapter_h relating to mutual_savings_banks etc or ii subchapter_l relating to insurance_companies or continued whether it is a membership_organization under section as respondent contends if petitioner is subject_to subchapter_t we must also decide whether interest_income petitioner received is patronage or nonpatronage sourced under sec_1388 we consider several sections in our analysis of this case sec_216 which defines cooperative housing corporations sec_277 which applies to social clubs and other membership organizations and sections subchapter_t which apply to corporations that operate on a cooperative continued c which is engaged in furnishing electric energy or providing telephone service to persons in rural areas sec_277 provides as follows sec_277 general_rule --in the case of a social_club or other membership_organization which is operated primarily to furnish services or goods to members and which is not exempt from taxation deductions for the taxable_year attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members including income derived during such year from institutes and trade shows which are primarily for the education of members if for any taxable_year such deductions exceed such income the excess shall be treated as a deduction attributable to furnishing services insurance goods or other items of value to members paid_or_incurred in the succeeding taxable_year the deductions provided by sec_243 sec_244 and sec_245 relating to dividends received by corporations shall not be allowed to any organization to which this section applies for the taxable_year basis and to farmers'_cooperatives that are exempt under sec_521 we first decide whether petitioner is subject_to subchapter_t if petitioner is subject_to subchapter_t then we must also decide whether petitioner's interest_income was patronage or nonpatronage sourced income b whether petitioner is subject_to subchapter_t background respondent argues that petitioner is not subject_to subchapter_t because it does not operate on a cooperative basis respondent argues in the alternative that if subchapter_t applies petitioner's interest_income is nonpatronage sourced income that cannot be offset with petitioner's patronage expenses petitioner argues that it operates on a cooperative basis within the meaning of sec_1381 and that it is governed by subchapter_t sec_1381 specifies the organizations that are subject_to subchapter_t petitioner is not a farmers' cooperative and is not exempt under sec_521 thus we consider whether petitioner is a corporation operating_on_a_cooperative_basis sec_1381 if a corporation operates on a cooperative basis under sec_1381 then it is subject_to subchapter_t trump village sec_3 inc v commissioner tcmemo_1995_281 whether a sec_216 cooperative_housing_corporation is a cooperative under subchapter_t in 57_tc_767 we held that the taxpayer was a cooperative under subchapter_t because it was a sec_216 cooperative_housing_corporation we concluded that we disagree with the commissioner's assertion that subchapter_t sec_1381 does not apply part i of that subchapter applies to the taxable_year of any corporation operating_on_a_cooperative_basis after date and that necessarily includes a sec_216 cooperative_housing_corporation citation omitted id pincite the parties have stipulated that petitioner is a sec_216 cooperative_housing_corporation thus as we discuss further below in par b-3-a we conclude that petitioner is subject_to the provisions of subchapter_t id subordination of capital control by members and allocation of profit to members in 44_tc_305 we identified three factors that we said form the core of economic cooperative theory subordination of capital both as regards control_over the cooperative undertaking and as regards the ownership of the pecuniary benefits arising therefrom democratic control by the worker-members themselves and the vesting in and the allocation among the worker-members of all fruits and increases arising from their cooperative endeavor ie the excess of the operating revenues over the costs incurred in generating those revenues in proportion to the worker-members' active_participation in the cooperative endeavor a respondent’s contention that park place does not control respondent contends that the fact that we applied the puget sound factors in trump village sec_3 inc v commissioner supra shows that park place does not establish that sec_216 cooperative housing corporations are subject_to subchapter_t and that we should apply the puget sound factors to decide whether a sec_216 cooperative_housing_corporation operates on a cooperative basis for purposes of subchapter_t we disagree there is no indication that the parties in trump village asked the court to consider or that the court did consider whether park place establishes that a sec_216 cooperative_housing_corporation operates on a cooperative basis for purposes of sec_1381 thus trump village does not bar our reliance on park place sec_216 and sec_1381 both use the term cooperative congress' use of the same word in both sections supports the inference that a cooperative_housing_corporation under sec_216 is operated on a cooperative basis for purposes of sec_1381 the legislative_history of the revenue act of ch tit i sec_128 56_stat_798 which added sec_23 the predecessor to sec_216 to the code states the definitions of the terms cooperative apartment corporation and tenant-stockholder prescribe certain standards which are designed to safeguard the revenue by assuring that the apartment corporations involved are bona_fide cooperative apartment corporations and that the individuals entitled to deductions under sec_23 are bona_fide tenant-stockholders of such corporations s rept 77th cong 2d sess 1942_2_cb_504 we interpret this to mean that congress expected that a cooperative apartment corporation the predecessor to a cooperative_housing_corporation would be operated as a cooperative b respondent’s contention that petitioner does not operate as a cooperative respondent argues that petitioner does not meet the puget sound factors and thus does not operate on a cooperative basis we disagree first petitioner meets the subordination of capital factor because its tenant-shareholders and patrons are identical and petitioner operated for the benefit of its patrons second petitioner is democratically controlled by its tenant- stockholders the fact that petitioner's shareholders may vote by proxy is akin to voting by absentee ballot see revrul_75_ 1975_1_cb_167 a farmer's cooperative is not denied exempt status by allowing proxy voting by shareholders also the fact that petitioner's shareholders have one vote for each share they own instead of one vote per shareholder and that they own shares based on the relative sizes of their various dwelling units is not contrary to democratic principles the ownership percentage of shareholders of a housing cooperative is not only a measure of their investment it is also a measure of their relative patronage of the housing cooperative third petitioner did not fail to allocate profits to its members in fact it operated at a loss in the years at issue we conclude that petitioner is a cooperative under the three factors stated in puget sound plywood inc v commissioner supra and that petitioner operates on a cooperative basis under sec_1381 because petitioner is subject_to subchapter_t it is not subject_to sec_277 103_tc_547 trump village sec_3 inc v commissioner t c memo see also landmark inc v united_states cl_ct in buckeye countrymark inc v commissioner supra pincite we said that the provisions of sec_277 conflict with the provisions of subchapter_t and that the application of sec_277 to nonexempt cooperatives would lead to absurd or futile results c whether petitioner's interest_income is patronage-sourced income even if petitioner is a cooperative subject_to subchapter_t petitioner must pay tax on its investment_income if the interest was not patronage sourced petitioner bears the burden of proving that its interest_income is patronage sourced under subchapter_t rule a 290_us_111 petitioner argues that its interest_income is patronage sourced because petitioner earned the interest on funds its shareholders deposited with petitioner to pay its expenses we disagree subchapter_t prohibits cooperatives from using patronage losses to offset nonpatronage income buckeye countrymark inc v commissioner supra pincite 88_tc_238 a cooperative earns patronage income from business it does with or for its patrons sec_1388 87_tc_435 income is patronage sourced if it is derived from an activity that is so closely intertwined with the main cooperative effort that it may be characterized as directly related to and inseparable from the cooperative's principal business activity and thus facilitates the accomplishment of the cooperative's business_purpose illinois grain corp v commissioner supra pincite however if the transaction or account which produces the income merely enhances the overall profitability of the cooperative then the income is from nonpatronage sources id pincite investment_income is not patronage sourced sec_1_1382-3 income_tax regs in illinois grain corp v commissioner supra pincite the taxpayer-cooperative had a specific business need for large amounts of cash at short notice as a result it invested its temporary surplus funds in short-term eg overnight weekend and 10-day or less deposits debt instruments because it did not know when it would need the temporary surplus funds in its business we held that the interest earned by the taxpayer on its short-term instruments was income from patronage sources and not investment_income id pincite the taxpayer's money management activities were inseparably intertwined with the overall conduct of its cooperative enterprise and the interest_income which it earned was therefore patronage-sourced id petitioner earned interest_income from money market and savings accounts and from certificates of deposits with terms ranging from months to years the record contains no evidence linking the savings and money market accounts to petitioner's cooperative activities the 2-month to 2-year certificates of deposit were investments that provided income to petitioner and did not facilitate the accomplishment of petitioner's cooperative business activities see washington- oregon shippers coop inc v commissioner tcmemo_1987_32 taxpayer's money management activities were not integrally linked to the overall conduct of its cooperative enterprise and did nothing more than add to its overall profitability petitioner alleged in the petition5 that its interest_income was patronage-sourced income that can be offset by patronage deductions respondent denied this allegation in the answer thus petitioner has been on notice that the character of it sec_5 in the petition petitioner stated this is a co- operative housing not a membership corporation further income from ancillary sources is used to maintain and or reduce maintenance deductions are allowed sec_1388 interest_income as either patronage or nonpatronage-sourced income has been at issue since the pleadings were filed a taxpayer bears the burden of proving allegations it makes in the petition when it submits a case fully stipulated rule sec_122 sec_217 104_tc_1 the stipulation does not include facts that support a finding that petitioner's interest_income was patronage sourced the record includes nothing to suggest that petitioner’s interest_income was earned from required reserves or that petitioner maintained its savings and money market accounts and certificates of deposit for business rather than investment purposes petitioner failed to carry its burden of proving that its interest_income was patronage sourced under sec_1388 we hold that petitioner's interest_income is taxable to petitioner as determined by respondent to reflect the foregoing decision will be entered for respondent
